OPINION — AG — ** PUBLIC FINANCE — REALLOCATION OF FUNDS — APPROPRIATED ** IT IS LEGAL FOR THE STATE REGENTS TO ALLOCATE APPROPRIATE FUNDS FOR THE CONSTRUCTION OF BUILDINGS OR OTHER MAJOR CAPITAL IMPROVEMENT PURPOSE AT INSTITUTIONS IN THE STATE SYSTEM OF HIGHER EDUCATION. THEY CAN ALLOCATE A PORTION OF THE $64,858,000.00 APPROPRIATED BY THE 31ST LEGISLATURE, TO THE UNIVERSITY OF OKLAHOMA FOR THE CONSTRUCTING OF A BUILDING TO BE USED BY THE STATE BUREAU OF STANDARDS. (CONSTRUCTION , PUBLIC FUNDS, STATE BOARD OF REGENTS, BUILDING) CITE: OPINION NO. JANUARY 18, 1946 — CROSS, OPINION NO. OCTOBER 31, 1941 — OLIVER, OPINION NO. 67-442, 83 Ohio St. 1 [83-1], ARTICLE XIIIA, SECTION 3, ARTICLE XIIIA, SECTION 2 (BRIAN H. UPP)